Proceeding pursuant to CPLR article 78, to review a determination of the respondent New York State Department of Motor Vehicles, dated January 24, 1991, which, after a hearing, revoked the petitioner’s driver’s license for one year.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
There was substantial evidence in the record supporting the respondent’s determination that the petitioner was lawfully arrested for operating a motor vehicle while intoxicated in violation of Vehicle and Traffic Law § 1192 and that he thereafter declined a lawful request that he submit to a chemical test pursuant to Vehicle and Traffic Law § 1194 (2) (see, CPLR 7803 [4]; Matter of Lawrence v Adduci, 183 AD2d 1009; Matter of Gatto v Adduci, 182 AD2d 760; Matter of Kelly v Commissioner of Motor Vehicles of State of N. Y, 154 AD2d 768; Matter of Zwack v Passidomo, 108 AD2d 1009; Matter of Randall v Passidomo, 101 AD2d 670).
*605We have reviewed the petitioner’s remaining contentions and find them to be without merit. Mangano, P. J., Thompson, Pizzuto and Joy, JJ., concur.